We have carefully examined the able motion for rehearing in this case. We do not think the prosecutrix unsupported in her testimony. We would not commit this court to the proposition that it would not sustain a conviction upon the uncorroborated testimony of a twelve year old girl, in a case in which her testimony appeared to be reasonable and was not defeated or seriously impaired in its force by other testimony in the case. We are unable to agree with the contention made by appellant that the testimony of the girl in this case was unreasonable. She testified to several efforts on the part of her father to have carnal intercourse with her, finally attaining success. No reflection is cast upon her by any testimony from any other source than that which might be said to arise from her own examination at the hands of appellant's counsel.
We have weighed the complaint at the reception of the testimony of the other little girls as to the familiarity indulged in by appellant. We think these contentions properly disposed of in our original opinion.
The motion for rehearing will be overruled.
Overruled.